Title: Abigail Adams to John Adams, 20 November 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend

November 20. 1783


Your favour dated at Amsterdam in july was last evening handed to me; and this evening your Letter of the 10th of Sepbr. by Col. Ogden reached me.
I had for some time supposed that the delay of publick buisness would retard your return; hearing that the definitive treaty was not compleated untill september, and knowing that the commercial Treaty was still to form; I had little reason to expect you; unless your State of Health required an immediate resignation of all your publick employments. Your Letter therefore which informs me of your determination to pass an other Winter abroad is by no means unex­pected. That we must pass it with a vast ocean between us; is a painfull reflection to me, yet thus it must be; I am so much of a coward upon the Water, that even a summers voyage had its terrors. A Winter passage I cannot possibly think of encountering. If I was instantly to set about it, I could not adjust my affairs so as to leave them in any order under a month. Mr. Temple and family sail this week. I do not know any person except Mr. Jackson of Newburry-port, who is going abroad; with whom I should like to become a passenger, and he goes to Ireland.
But I have a stronger objection than even a winters voyage against comeing at present. It is the undetermined counsels of Congress. They have not yet made any appointment to the Court of Britain. Many are seeking for the place, with more splendid titles, if wealth can give them, and many more thousands to claim it with: I am informd that Mr. Jay, has written pressingly to Congress in your favour, at the same time assureing them, that he would absolutely refuse the appointment, if it should be offerd him; but whether you will finally be the person, is left to futurity.
Of this I am sure, that I do not wish it. I should have liked very well, to have gone to France, and resided there a year, but to think of going to England in a publick Character, and resideing there; engageing at my time of life in Scenes quite New, attended with dissipation parade and Nonsence; I am sure I should make an awkward figure. The retired Domestick circle “the feast of reason and the flow of soul” are my Ideas of happiness, and my most ardent wish is, to have you return and become Master of the Feast.
My Health is infirm, I am frequently distresst with a nervious pain in my Head, and a fatigue of any kind will produce it. Neither of us appear to be built for duration. Would to Heaven the few remaining days allotted Us, might be enjoyed together. I have considerd it as my misfortune, that I could not attend to your Health, watch for your repose, alleviate your Hours of anxiety, and make you a home where ever you resided. More says a very skillfull Dr. depends upon the Nurse than the physician.
My present determination is to tarry at home this winter; lonely as it is without my children; and if I cannot prevail upon you to return to Me in the Spring—you well know that I may be drawn to you. One strong tie which held me here is dissolved, my dear Parent; who used to say: I cannot consent to your going child, whilst I live. An other cord and almost the only one which binds me to this place, is like to be loosed. I mean Mr. Cranchs family who talk of removeing to Boston in the Spring. Should this take place Braintree would indeed become a lonely spot to me.
Mr. Thaxter will be able to give me when he arrives; the best intelligence upon the Subject.
I hope I shall not miss the French Brig which was to sail to day, but may possibly be detained. I knew not of her going untill last evening.

Adieu and believe me whether present or absent, most affectionately Yours
A Adams

